Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jose De La Garza, Appellant                           Appeal from the 18th District Court of
                                                       Johnson County, Texas (Tr. Ct. No.
 No. 06-15-00123-CR         v.                         F48905). Memorandum Opinion delivered
                                                       by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jose De La Garza, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 12, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk